Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      
                                                                   DETAILED ACTION

1. This action is response to the remark filed on 12/16/2020. Claims 1-20 are pending. 
                                              EXAMINER'S AMENDMENT

 	2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	3. Authorization for those examiner's amendments were given in a telephone interview with Agent Shiming Wu, Reg. No. 56,885 on 03/16/2021.

	4. The claims have been amended as follows:
              1. (Currently amended) An acceleration management node, comprising:
a memory configured to store program instructions, and a processor coupled to the memory;
wherein, by executing the instructions, the processor is configured to:

receive an invocation request from a client, wherein the invocation request requests an acceleration device to accelerate a service of the client, and wherein the invocation request comprises an acceleration requirement;
determine a target acceleration device, wherein [[the]] information of the target acceleration device matches the acceleration requirement in the invocation request; and
instruct a target acceleration node, to which the target acceleration device belongs, to respond to the invocation request;
wherein information of an acceleration device on an acceleration node comprises information of an acceleration type, and at least one of the following:
information of an algorithm type, 
information of an acceleration bandwidth, or 
non-uniform memory access architecture (NUMA) information.
6. (Currently amended) The acceleration management node according to claim 1, wherein when there are more than one acceleration devices that meet the acceleration requirement, one acceleration device that is first found according to a time sequence of querying the information of acceleration devices is determined to be the target acceleration device[[s]].
8. (Currently amended) The acceleration management node according to claim 1, wherein in instructing the target acceleration node, to which the target acceleration device belongs, to respond to the invocation request, the processor 
send a configuration instruction message to the target acceleration node, to instruct the target acceleration node to respond to the invocation request; 
wherein the configuration instruction message indicates an acceleration type of the target acceleration device, and at least one of the following information of the target acceleration device: 
information of an algorithm type, 
information of an acceleration bandwidth, or 
NUMA information.
12. (Currently amended) A method for managing acceleration resource, performed by an acceleration management node, comprising:
receiving, from each acceleration node, information of acceleration devices on the acceleration node;
receiving an invocation request from a client, wherein the invocation request requests an acceleration device to accelerate a service of the client, and wherein the invocation request comprises an acceleration requirement;
determining a target acceleration device, wherein [[the]] information of the target acceleration device matches the acceleration requirement in the invocation request; and
instructing a target acceleration node, to which the target acceleration device belongs, to respond to the invocation request;
wherein information of an acceleration device on an acceleration node comprises information of an acceleration type, and at least one of the following:

information of an acceleration bandwidth, or 
non-uniform memory access architecture (NUMA) information.
17. (Currently amended) The method according to claim 12, wherein when there are more than one acceleration devices that meet the acceleration requirement, one acceleration device that is first found according to a time sequence of querying the information of acceleration devices is determined to be the target acceleration device[[s]].
19. (Original) The method according to claim 12, wherein instructing the target acceleration node, to which the target acceleration device belongs, to respond to the invocation request comprises:
sending a configuration instruction message to the target acceleration node, to instruct the target acceleration node to respond to the invocation request; 
wherein the configuration instruction message indicates an acceleration type of the target acceleration device, and at least one of [[the]] following information of the target acceleration device: 
information of an algorithm type, 
information of an acceleration bandwidth, or 
NUMA information.

20. (Currently amended) A non-transitory storage medium, storing instructions which, when executed by one or more processors of an acceleration management device, cause the device to:

receive an invocation request from a client, wherein the invocation request requests an acceleration device to accelerate a service of the client, and wherein the invocation request comprises acceleration requirement;
determine a target acceleration device, wherein [[the]] information of the target acceleration device matches the acceleration requirement received from the client; and
instruct a target acceleration node, to which the target acceleration device belongs, to respond to the invocation request;
wherein information of an acceleration device on an acceleration node comprises information of an acceleration type, and at least one of the following:
information of an algorithm type, 
information of an acceleration bandwidth, or 
non-uniform memory access architecture (NUMA) information.

	                                                   Reasons for allowance

 	5. With respect to claims 1, 12 and 20, those constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in 
The prior arts of record (in particular, U.S. 20160191458 to Rao (hereinafter "Rao'1458"); and U.S. 20160306700 to Heil et al. (hereinafter Heil’6700)) do not disclose, with respect to claim 1, an acceleration management node is configured to: receive, from each acceleration node, information of acceleration devices on the acceleration node; receive an invocation request from a client, wherein the invocation request requests an acceleration device to accelerate a service of the client, and wherein the invocation request comprises an acceleration requirement; determine a target acceleration device, wherein information of the target acceleration device matches the acceleration requirement in the invocation request; and instruct a target acceleration node, to which the target acceleration device belongs, to respond to the invocation request; wherein information of an acceleration device on an acceleration node comprises information of an acceleration type, and at least one of the following: information of an algorithm type, information of an acceleration bandwidth, or non-uniform memory access architecture (NUMA) information as claimed.  Rather, Rao teaches acceleration node is located between a sending end and a receiving end. The acceleration node receives a packet that is sent from the sending end to the receiving end, determines the transmission type of the packet according to the source information about the packet and the destination information about the packet, then forwards the packet at said acceleration node by using the  While Heil teaches method for reassigning service functionality between acceleration components (Heil abstract). The service manager detects that degraded performance at an acceleration component, included in the group of interoperating acceleration components, caused the graph to operate improperly. The service manager selects a replacement acceleration component from among the one or more other acceleration components to provide a role of the acceleration component having degraded performance. The replacement acceleration component is identified based on characteristics of the replacement acceleration component. The service manager assigns the role to the replacement acceleration component to restore service acceleration for the service (Heil [0004]). The service manager can select acceleration component based on a capability to host role and the other characteristics that can include: bandwidth available for communication, an acceleration component type, etc. (Heil [0125]). The same reasoning applies to claims 12 and 20 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                        
                                                     Conclusions

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.